***********
The undersigned have reviewed the prior Order based upon the record of the proceedings before Commissioner Ballance. The appealing party has not shown good grounds to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Order.
                               ***********
The Full Commission adopts the findings of fact found by Commissioner Ballance as follows:
 FINDINGS OF FACT
1. In his affidavit, plaintiff names as defendant the "North Carolina Prisoner Legal Services," which is not an agency of the State. Accordingly, plaintiff has failed to state a claim against a State agency as required under the Tort Claims Act and the Industrial Commission lacks jurisdiction over this claim.
2. Plaintiff's affidavit and subsequent Amendment to the Complaint allege intentional acts which plaintiff presents as constituting ineffective assistance of counsel; therefore, plaintiff has failed to allege an act of negligence by an employee of a State agency and the Industrial Commission lacks jurisdiction over his claim.
For these reasons, the Full Commission affirms the holding of Commissioner Ballance and hereby GRANTS defendant's motion to dismiss plaintiff's claim.
This the 14th day of October 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER